In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (De Phillips, J.), dated October 7, 1998, which, upon a fact-finding order of the same court dated July 20, 1998, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of menacing in the second degree, adjudged him to be a juvenile delinquent and, inter alia, placed him on probation for a period of two years. The appeal brings up for review the fact-finding order dated July 20, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The record does not support the appellant’s claim that the court should have required the presentment agency to document its search for allegedly missing Rosario material (see, People v Rosario, 9 NY2d 286). The presentment agency represented that it had provided all of the Rosario material (cf., People v Poole, 48 NY2d 144; see, Matter of Robert H., 240 AD2d 409). The appellant provided no factual basis for his *796claim that there must have been additional Rosario material (see, Matter of Robert H., supra; Matter of Michael R., 223 AD2d 465; cf., People v Ray, 224 AD2d 722).
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of David H., 69 NY2d 792, 793; Matter of George Omar-Saiid C., 272 AD2d 399; Matter of Frank Z., 259 AD2d 705; Matter of Jamarl J., 258 AD2d 583), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed an act which, if committed by an adult, would have constituted the crime of menacing in the second degree (see, Penal Law § 120.14 [1]). Moreover, upon the exercise of our factual review power, we are satisfied that the court’s determination was not against the weight of the evidence (cf., CPL 470.15 [5]). O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.